Lazer, J. P.,
dissents and votes to confirm the determination and dismiss the proceeding on the merits, with the following memorandum: In this article 78 proceeding, petitioner seeks to review a determination of John Simpson, President of the New York City Transit Authority, which dismissed him from his position as a tally clerk with the Transit Authority. Petitioner was found guilty of misconduct and/or incompetence due to the loss of a revenue bag during his tour of duty which commenced at 9:50 p.m. on February 15, 1980, and ended at 5:50 a.m. on February 16, 1980. Although his tally sheet listed five bags received from the Canal Street token booth, at the end of the shift only four bags were counted for that collection stop. Under the standard operating procedure of the Transit Authority with respect to revenue collections, two collecting agents and two tally clerks ride a revenue train that stops at various stations where the collecting agents remove the revenue bags from the safes at the token booths, verify the number of bags listed on tally sheets previously completed by the token booth clerks, and place the bags on the revenue train. When the bags are placed on the train at each station, one of the collecting agents signs the tally sheet and the two tally clerks check the number of bags listed on the tally sheet against the actual number of bags delivered to the train. If the numbers match, the tally clerks deposit the bags in a money cart on the train and one of them signs the tally sheet. The cart is then sealed and the train proceeds to the next collection stop. At the end of the shift, the bags from each stop are again checked with the tally sheet for the particular token booth. It was at the end of the shift that petitioner and the other tally clerk discovered that only four bags were contained in the money cart for the Canal Street station, even though the tally sheet listed five bags. Each of the four employees working on the revenue train that night testified.at the disciplinary hearing. The collecting agents testified that standard procedure was followed on the night in question and that the number of bags received checked with the tally sheet. Although they had no independent recollection of the number of bags removed from the safe at the Canal Street station, the collection agents declared that they would have reported a discrepancy had one existed. The other tally clerk, James Townsend, who was also disciplined for the instant incident, similarly verified the number of bags commenting that if the numbers had not corresponded, he would have stopped the train immediately and would not have signed the tally sheet. Testisfying in his own defense, petitioner claimed that only four bags were received at the Canal Street station that evening. Finding that petitioner was guilty of the charge since he was unable to explain the loss of the revenue bag, the hearing referee recommended petitioner’s dismissal. The impartial review board concurred with the finding of guilt, but recommended only a demotion in grade as a penalty. Respondent adopted the findings of the referee and dismissed the petitioner. This article 78 proceeding to review the determination was transferred to this court pursuant to CPLR 7804 (subd [g]). Relying on the inability of the coemployees to recollect the number of bags received at the Canal Street *505station and the absence of other evidence to corroborate the tally sheet, the majority concludes that the determination under review is not supported by substantial evidence. In my view, however, it is unrealistic to expect the collecting employees to recall the exact number of bags at a particular station, especially since the revenue train stops at approximately 60 stations each night. Therefore, the standard verification procedure used during collection assumes great significance in determining the instant issue, and the testimony that a discrepancy would have been reported is probative as to the accuracy of the numbers on the tally sheets. The numbers were thus corroborated by the testimony that standard procedure was followed on the night in question. In reviewing the record, we are limited to a determination of whether the findings are supported by substantial evidence (see Matter of Collins v Codd, 38 NY2d 269). A reviewing court cannot substitute its judgment for that of the administrative agency, if there is “ ‘evidence as a reasonable mind might accept as adequate to support a conclusion’ ” (Matter of Stork Rest, v Boland, 282 NY 256, 274). If there is a conflict in the evidence, or where conflicting inferences may be drawn, it is the agency which has the sole duty to weigh the evidence and make the choice (Matter of Collins v Codd, supra, p 271; Matter of Pell v Board of Educ., 34 NY2d 222). On this record, it is apparent to me that the tally sheet, together with the testimony concerning standard procedure, provided sufficient evidence to support the determination of guilt, and the hearing referee was free to reject petitioner’s testimony to the contrary. Furthermore, since petitioner had already been given a last warning, the penalty of dismissal does not shock the conscience. Accordingly, I vote to confirm the determination.